DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 10-13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao (US Patent Application Publication No. 2012/0126263)(“Chao”).
Regarding Claim 1, Chao teaches a light-emitting diode structure, comprising: a base substrate (Figure 6, item 210); and a first electrode layer (Figure 6, item 220), a light-emitting layer (Figure 6, item 540) and a second electrode layer (Figure 6, item 560) which are sequentially stacked on the base substrate (see Figure 6), wherein the second electrode layer includes a first rough surface located on a side away from the base substrate (see Figure 6, note shape of item 560).
Regarding Claim 2, Chao further teaches the second electrode layer further includes a second rough surface located on a side close to the light-emitting layer, wherein roughness of the second rough surface is smaller than roughness of the first rough surface (see annotated Figure 6 below – note the height of the lower surface roughness is smaller than the height of the upper surface roughness relative to the line drawn in Figure 6).  The Examiner recommends specifying what relative structural feature of the roughness is smaller/larger in the claims.

    PNG
    media_image1.png
    294
    428
    media_image1.png
    Greyscale

Regarding Claim 5, Chao further teaches a first transport layer (Figure 2, item 550), located on a side of the light-emitting layer close to the second electrode layer, wherein the first transport layer is an electron transport layer (¶0035 and 0033), and the second electrode layer is a cathode layer (¶0035 and 0033).
Regarding Claim 7, Chao further teaches a first transport layer (Figure 2, item 550), located on a side of the light-emitting layer close to the second electrode layer, wherein the first transport layer is a hole transport layer (¶0035 and 0033), and the second electrode layer is an anode layer (¶0035 and 0033).
Regarding Claim 10, Chao further teaches A display panel, comprising the light-emitting diode structure according to claim 1 (see Figure 6).
Regarding Claim 11, Chao teaches a fabrication method of a light-emitting diode structure, comprising: providing a base substrate (Figure 3A, item 10); sequentially forming a first electrode layer (Figure 3A, item 220) and a light-emitting layer (Figure 3A, item 230+240) on the base substrate; arranging a first mask (Figure 3B, M on left side) and a second mask (Figure 3B, M on right side) which are stacked with each other on a side of the light-emitting layer facing away from the base substrate (see Figure 3B), a spacing being set between the first mask and the second mask (see Figure 3B); and forming a second electrode layer (Figure 3C, item 260) on the base substrate on which the first electrode layer and the light-emitting layer are formed by adopting the first mask and the second mask (see Figure 3C and ¶0027-0028).
Regarding Claim 12, Chao further teaches the first mask and the second mask have shielding patterns different from each other, so that a part of an electrode material passing through the first mask is shielded by the second mask (¶0027-0028).
Regarding Claim 13, Chao further teaches the first mask includes at least one first opening and a first shielding portion surrounding the at least one first opening, the second mask includes a plurality of second openings and a second shielding portion surrounding the plurality of second openings, and orthogonal projections of the plurality of second openings on the first mask are located within the at least one first opening (see Figure 3B and (¶0027-0028)).
Regarding Claim 16, Chao further teaches forming a first transport layer (Figure 3B, item 250A) on a side of the light-emitting layer close to the second electrode layer, wherein the first mask is attached to the first transport layer and is in contact with the first transport layer (¶0027-0028).
Regarding Claim 18, Chao further teaches the second electrode layer is formed by a magnetron sputtering method (¶0027-0028).
Regarding Claim 19, Chao further teaches the first mask includes at least one first opening and a first shielding portion surrounding the at least one first opening, the second mask includes a plurality of second openings and a second shielding portion surrounding the plurality of second openings, and orthogonal projections of the plurality of second openings on the first mask are located within the at least one first opening (see Figure 3B and (¶0027-0028)).
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chao as applied to Claims 1 or 13 above.
Regarding Claim 3, Chao teaches Claim 1 as indicated above. Chao does not specifically teach the roughness of the first rough surface is more than one thousand times of the roughness of the second rough surface.  However, absent a showing of criticality with respect to relative roughness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the roughness thickness through routine experimentation in order to achieve high external light extraction efficiency (¶0008).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 4, Chao teaches Claim 1 as indicated above. Chao teaches first rough surface has a plurality of protrusions (see Figure 6). Chao does not specifically teach the size of an orthogonal projection of each protrusion in a plane where the base substrate is located is 10 microns to 100 microns, and a distance between peaks of adjacent two of the protrusions is 40 microns to 60 microns. However, it would have been an obvious matter of design choice to make the protrusion sizes/pitch within the claimed ranges since such a modification would have involved a mere change in size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 U.S.P.Q. 237, CCPA 1955).
Regarding Claim 15, Chao teaches Claim 11 as indicated above. Chao does not specifically teach the plurality of second openings are arranged in an array mode, and a size of each second opening is 10 microns to 100 microns. However, it would have been an obvious matter of design choice to make the mask openings within the claimed ranges since such a modification would have involved a mere change in size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 U.S.P.Q. 237, CCPA 1955).
Regarding Claim 17, Chao teaches Claim 11 as indicated above. Chao does not specifically teach the spacing between the first mask and the second mask is 5 millimeters to 15 millimeters. However, it would have been an obvious matter of design choice to make the mask spacing openings within the claimed ranges since such a modification would have involved a mere change in size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 U.S.P.Q. 237, CCPA 1955).
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chao as applied to Claims 1, 5, 7 above, and further in view of Lee et al. (US Patent Application Publication No. 2019/0119569) (“Lee”).
Regarding Claim 6, Chao teaches Claim 5 as indicated above. Chao does not specifically teach the second electrode layer is prepared from indium zinc oxide, and the electron transport layer includes zinc oxide nanoparticles.  However, Lee teaches forming transparent electrodes from IZO (¶0173) and ETL layers including ZO nanoparticles (¶0186) in an OLED structure (see Figure 4). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the materials of Lee in the device of Chao, as it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.
Regarding Claim 8, Chao teaches Claim 7 as indicated above. Chao does not specifically teach the second electrode layer is prepared from indium zinc oxide, and the hole transport layer includes nickel oxide nanoparticles or an organic material.  However, Lee teaches forming transparent electrodes from IZO (¶0173) and HTL layers including organic materials (¶0184) in an OLED structure (see Figure 4). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the materials of Lee in the device of Chao, as it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.
Regarding Claim 9, Chao teaches Claim 1 as indicated above. Chao does not specifically teach the second electrode layer is the light-emitting layer is a quantum dot light-emitting layer..  However, Lee teaches forming an OLED structure (see Figure 4) with the light emitting layer made of quantum dots (¶0176). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the materials of Lee in the device of Chao, as it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.
Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
So et al. (US Patent Application Publication No. 2019/0119569)
Nishimura et al. (US Patent Application Publication No. 2015/0060840)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891